NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment after final rejection and AFCP 2.0 request filed 30 June 2021. The amendment after final is entered. Claims 2, 11, and 20 have been cancelled. Claims 1, 10, and 19 have been amended. Claims 1, 3-10, 12-19, and 21-23 are pending and allowed.

Claim Rejections - 35 USC § 101

[3]	Previous rejection(s) of claims 1, 3-10, 12-19, and 21-23 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has been overcome by the amendments to the subject claims and is/are withdrawn. 

Allowable Subject Matter

[4]	Claims 1, 3-10, 12-19, and 21-23 are allowed.

REASONS FOR ALLOWANCE

[5]	The following is an examiner's statement of reasons for allowance:

Claims 1, 10, and 19

	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 1, 10, and 19. The prior art of record fails to define a system/server and executable instructions stored on statutory media performing steps/functions including: “...the electronic processor, when executing the source-customized remuneration vehicle recommendation procedure, is configured to...associate the procurement data that is retrieved to remuneration vehicle features, perform ordinary least squares (OLS) modeling techniques to determine a linkage between the remuneration vehicle features, gross development value (GDV), and the procurement data...generate a benchmark and assessment structure for predicting a recipient reaction to a source-customized remuneration vehicle...generate one or more remuneration vehicle recommendations...based on the source procurement data...and one the benchmark and assessment structure, cluster the remuneration vehicle features within a user experience cycle, responsive to generating the one or more remuneration vehicle recommendations and clustering the remuneration vehicle features, generate one or more graphical user interfaces, wherein the electronic processor generates one or more selectable graphical elements representing lifecycle phase scores of the source-customized remuneration vehicle on the one or more source interface devices...receive a first input...at the one or more selectable graphical elements that selects one or the lifecycle phase scores, responsive to receiving the first input, generate one or more subset graphical user interfaces to actively display features of the one of the lifecycle phase scores...the features of the one of the lifecycle phase scores that is selected are based on the one or more remuneration vehicle recommendations and include selected features and unselected features, receive one or more inputs from the specific source that change one or more features of at least one of the selected features or the unselected features...update the one of the lifecycles phase scores in the one or more graphical user interfaces based on the change in the...selected features or the unselected features  GDV, and the procurement data that is retrieved... and generate one or more remuneration vehicle recommendations, the one or more remuneration vehicle recommendations based on the source procurement data that is retrieved and on the benchmark and assessment structure...”.
	
The most closely applicable prior art of record is “cited not applied” in the Office Action mailed 7 October 2020 as Giles et al. (United States Patent Application Publication No. 2016/0092858). Giles et al. provides a system and method for recommending a payment vehicle to a merchant. The inventive system/method includes determining a merchant context and user preferences and recommending a payment card/vehicle. The recommendation process of Giles et al. is merchant, i.e., “source” centric and the recommendation to the merchant is based on merchant transaction data. 


While Giles et al. is similar to the instant application in many respects, there are clear patentable distinctions. Giles et al. generally provides a system which recommends a source 

Also presented in the Office Action mailed 7 October 2020 as “cited not applied” are references to Grigg et al. (United States Patent Application Publication Nos. 2014/0279409) and Calman et al. (United States Patent Application Publication No. 2013/0339165). Grigg et al. provides an inventive system which facilitates a transaction using a line of credit and subsequently analyzes the transaction to recommend a payment vehicle to apply to the transaction. Similarly, Calman et al. presents an interface display of payment vehicle options as applied to a particular transaction. The options are displayed to the user/consumer and are reasonably considered a listing or ranking of customized payment products. However, as both Grigg et al. and Calman et al. are primarily directed to a consumer determining a best payment vehicle to apply to a singular/real time transaction, neither references disclose customizing features of payment products by/for a merchant based on procurement data and further including analyzing vehicle features via drill down responsive interfaces based on a user experience cycle and individual lifecycles attributes of specific card features. 
Accordingly, Giles et al. alone or in combination with the available secondary references fails to teach of otherwise render obvious at least “...the electronic processor, when executing the source-customized remuneration vehicle recommendation procedure, is configured to...associate the procurement data that is retrieved to remuneration vehicle features...determine a linkage between the remuneration vehicle features...and the procurement data...generate a benchmark and assessment structure for predicting a recipient reaction to a source-customized remuneration vehicle...generate one or more remuneration vehicle recommendations...based on the source procurement data...and one the benchmark and assessment structure, cluster the remuneration vehicle features within a user experience cycle, responsive to generating the one or more remuneration vehicle recommendations and clustering the remuneration vehicle features, generate one or more graphical user interfaces, wherein the electronic processor generates one or more selectable graphical elements representing lifecycle phase scores of the source-customized remuneration vehicle on the one or more source interface devices...receive a first input...at the one or more selectable graphical elements that selects one or the lifecycle phase scores, responsive to receiving the first input, generate one or more subset graphical user interfaces to actively display features of the one of the lifecycle phase scores...the features of the one of the lifecycle phase scores that is selected are based on the one or more remuneration vehicle recommendations and include selected features and unselected features, receive one or more inputs from the specific source that change one or more features of at least one of the selected features or the unselected features...update the one of the lifecycles phase scores in the one or more graphical user interfaces based on the change in the...selected features or the unselected features  GDV, and the procurement data that is retrieved... and generate one or more remuneration vehicle recommendations, the one or more remuneration vehicle...”, as required by each of claims 1, 10, and 19.

The features and functions executed by the inventive system/server, which patentably distinguish the claimed invention from the art of record (see above) constitute a technical solution that is necessarily rooted in computer technology and constitute an improvement to underlying technology to automate customization of remuneration products using adaptive interface selections that are generated by the processor and in response to an automated determination of particular product features associated with a user experiment system. The inventive system executes a mathematical correlation of remuneration vehicles and associated features based on transaction data form a particular merchant/source. The system subsequently clusters these features in a user experience cycle and responsively generates an adaptive user interface including rendering of individual selectable interface elements associated with lifecycle attributes of the individual features. The selectable elements provide further drill down to interfaces for adjustment of features to further customer the vehicles. These features represent specialized programming to implement the inventive functionality and thereby present a technical solution which practically integrates the judicially excepted subject matter (i.e., recommending payment products based on transactional data) into a practical application of the judicially exception under step 2A prong 2 of the 2019 Patent Eligibility Guidelines (2019 PEG).     


Claims 3-9, 12-18, and 21-23

Claims 3-9, 12-18, and 21-23 all depend from allowable claims 1, 10, or 19 and recite further limiting features. Claims 3-9, 12-18, and 21-23 are allowed for reasons consistent with those identified with respect to claims 1, 10, and 19 above.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

[6]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683